               Case MDL No. 2887 Document 1-7 Filed 02/20/19 Page 1 of 36
                      Query   Reports    Utilities   Help    Log Out


                               U.S. District Court
                      Northern District of Florida (Pensacola)
               CIVIL DOCKET FOR CASE #: 3:19-cv-00395-MCR-CJK


RUSSELL et al v. HILL'S PET NUTRITION, INC.                 Date Filed: 02/11/2019
Assigned to: JUDGE M CASEY RODGERS                          Jury Demand: Plaintiff
Referred to: MAGISTRATE JUDGE CHARLES J KAHN, JR            Nature of Suit: 385 Prop. Damage Prod.
Cause: 28:1332 Diversity-Product Liability                  Liability
                                                            Jurisdiction: Diversity
Plaintiff
MICHAEL RUSSELL                              represented by WILLIAM FRANKLIN CASH , III
                                                            LEVIN PAPANTONIO THOMAS ETC PA
                                                            - PENSACOLA FL
                                                            316 S BAYLEN ST STE 600
                                                            PENSACOLA, FL 32502
                                                            850-435-7059
                                                            Fax: 850-535-7020
                                                            Email: bcash@levinlaw.com
                                                            ATTORNEY TO BE NOTICED

                                                            MATTHEW DAVID SCHULTZ
                                                            LEVIN PAPANTONIO - PENSACOLA FL
                                                            316 S BAYLEN ST - STE 600
                                                            PENSACOLA, FL 32502
                                                            850-435-7000
                                                            Fax: 850-497-7095
                                                            Email: mschultz@levinlaw.com
                                                            ATTORNEY TO BE NOTICED
Plaintiff
JODI RUSSELL                                 represented by WILLIAM FRANKLIN CASH , III
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            MATTHEW DAVID SCHULTZ
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
HILL'S PET NUTRITION INC


Date Filed   # Docket Text
02/11/2019   1 COMPLAINT CLASS ACTION against All Defendants ( Filing fee $ 400 receipt number
               Case MDL No. 2887 Document 1-7 Filed 02/20/19 Page 2 of 36
                AFLNDC-4402672.), ﬁled by MICHAEL RUSSELL, JODI RUSSELL. (Attachments: # 1
                Civil Cover Sheet) (SCHULTZ, MATTHEW) Modiﬁed on 2/12/2019 to correct event (MB).
                (Entered: 02/11/2019)
02/12/2019   2 DOCKET ANNOTATION BY COURT: The parties in the above-referenced case were
               added to the docket incorrectly and will be corrected by the clerk. Party names are to be
               entered in all caps and without punctuation. For future reference: Please review the
               procedure for adding/creating new parties in the "Style Guide for Electronic Case Filing"
               and/or chapter 10 of the "CM/ECF Attorney User's Guide," available at
               www.ﬂnd.uscourts.gov. (MB) (Entered: 02/12/2019)
02/19/2019   3 NOTICE REQUEST TO CLERK TO ISSUE SUMMONS by JODI RUSSELL, MICHAEL
               RUSSELL re 1 Case Transferred Out - Divisional Transfer,, Complaint, (SCHULTZ,
               MATTHEW) (Entered: 02/19/2019)
02/19/2019   4 Summons Issued as to HILL'S PET NUTRITION INC. (MB) (Entered: 02/19/2019)



                                         PACER Service Center
                                              Transaction Receipt
                                               02/20/2019 04:47:32
                      PACER
                                     sr0167        Client Code:      hills
                      Login:
                                     Docket        Search            3:19-cv-00395-MCR-
                      Description:
                                     Report        Criteria:         CJK
                      Billable
                                     2             Cost:             0.20
                      Pages:
      CaseCase
           3:19-cv-00395-MCR-CJK
               MDL No. 2887 Document
                                 Document
                                     1-7 Filed
                                          1 Filed
                                               02/20/19
                                                   02/11/19
                                                         PagePage
                                                              3 of 36
                                                                   1 of 34




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA


MICHAEL RUSSELL and JODI
RUSSELL, individually and on behalf
of all others similarly situated,

                    Plaintiffs,
                                           Case No. 3:19 cv 395
vs.

HILL’S PET NUTRITION, INC.,

                    Defendant.


__________________________________________________________________

                   CLASS ACTION COMPLAINT
__________________________________________________________________

       Plaintiffs Michael Russell and Jodi Russell (“Plaintiffs”), individually and

on behalf of all others similarly situated (the “Class,” as defined below), bring this

Class Action Complaint against Hill’s Pet Nutrition, Inc. (“Hill’s” or “Defendant”)

due to the death of Plaintiffs’ pet dog caused by ingestion of tainted and defective

canned dog food. Plaintiffs base the allegations below on personal knowledge as to

matters related to, and known to, them. As to all other matters, Plaintiffs base their

allegations on information and belief, through investigation of their counsel.

Plaintiffs believe substantial evidentiary support exists for the allegations below,

and they seek a reasonable opportunity for discovery.

                                          1
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            4 of 36
                                                                 2 of 34




                           NATURE OF THE ACTION

      1.     This is a class action lawsuit on behalf of purchasers of Defendant’s

canned dog food products that caused injury, illness, and/or death to Plaintiffs’ and

the Class members’ household pet dogs.

      2.     The canned dog food products at issue include the following products

(collectively, the “Products”):

                                                         SKU    Date Code /
Product Name
                                                         Number Lot Code
Hill’s® Prescription Diet® c/d® Multicare Canine                102020T10
                                                         3384
Chicken & Vegetable Stew 12.5oz                                 102020T25
                                                                102020T04
Hill’s® Prescription Diet® i/d® Canine Chicken &                102020T10
                                                         3389
Vegetable Stew 12.5oz                                           102020T19
                                                                102020T20
                                                                102020T11
Hill’s® Prescription Diet® i/d® Canine Chicken &
                                                         3390   112020T23
Vegetable Stew 5.5oz
                                                                122020T07
                                                                102020T17
Hill’s® Prescription Diet® z/d® Canine 5.5oz             5403
                                                                112020T22
                                                                112020T19
Hill’s® Prescription Diet® g/d® Canine 13oz              7006
                                                                112020T20
                                                                092020T30
                                                                102020T07
Hill’s® Prescription Diet® i/d® Canine 13oz              7008   102020T11
                                                                112020T22
                                                                112020T23
Hill’s® Prescription Diet® j/d® Canine 13oz              7009   112020T20
                                                                102020T10
Hill’s® Prescription Diet® k/d® Canine 13oz              7010
                                                                102020T11
                                                                092020T30
Hill’s® Prescription Diet® w/d® Canine 13oz              7017   102020T11
                                                                102020T12


                                          2
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            5 of 36
                                                                 3 of 34




                                                    SKU    Date Code /
Product Name
                                                    Number Lot Code
                                                           102020T04
Hill’s® Prescription Diet® z/d® Canine 13oz         7018
                                                           112020T22
Hill’s® Prescription Diet® Metabolic + Mobility            102020T05
                                                    10086
Canine Vegetable & Tuna Stew 12.5oz                        102020T26
Hill’s® Prescription Diet® w/d® Canine Vegetable           102020T04
                                                    10129
& Chicken Stew 12.5oz                                      102020T21
                                                           102020T17
Hill’s® Prescription Diet® i/d® Low Fat Canine
                                                    10423  102020T19
Rice, Vegetable & Chicken Stew 12.5oz
                                                           112020T04
Hill’s® Prescription Diet® Derm Defense® Canine
                                                    10509   102020T05
Chicken & Vegetable Stew 12.5oz
Hill’s® Science Diet® Adult 7+ Small & Toy Breed
                                                    4969    102020T18
Chicken & Barley Entrée Dog Food 5.8oz
Hill’s® Science Diet® Puppy Chicken & Barley
                                                    7036    102020T12
Entrée 13oz
                                                            102020T13
Hill’s® Science Diet® Adult Chicken & Barley                102020T14
                                                    7037
Entrée Dog Food 13oz                                        112020T23
                                                            112020T24
Hill’s® Science Diet® Adult Turkey & Barley Dog
                                                    7038    102020T06
Food 13oz
Hill’s® Science Diet® Adult Chicken & Beef Entrée
                                                    7040    102020T13
Dog Food 13oz
Hill’s® Science Diet® Adult Light with Liver Dog
                                                    7048    112020T19
Food 13oz
Hill’s® Science Diet® Adult 7+ Chicken & Barley             092020T31
                                                    7055
Entrée Dog Food 13oz                                        102020T13
                                                            092020T31
Hill’s® Science Diet® Adult 7+ Beef & Barley
                                                    7056    112020T20
Entrée Dog Food 13oz
                                                            112020T24
Hill’s® Science Diet® Adult 7+ Turkey & Barley
                                                    7057    112020T19
Entrée 13oz
Hill’s® Science Diet® Adult 7+ Healthy Cuisine              102020T14
                                                    10452
Braised Beef, Carrots & Peas Stew dog food 12.5oz           102020T21
                                                            102020T04
Hill’s® Science Diet® Adult 7+ Youthful Vitality
                                                    10763   102020T05
Chicken & Vegetable Stew dog food 12.5oz
                                                            112020T11

                                       3
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            6 of 36
                                                                 4 of 34




      3.     Hill’s is a leading North American producer of pet food products sold

by retailers, veterinarians, and veterinary clinics nationwide.

      4.     Hill’s holds itself out as a provider of high quality, elite pet food

including canned dog food.

      5.     Hill’s produces and sells hundreds of thousands of containers of

canned dog food annually.

      6.     Defendant designed, manufactured, marketed, advertised, and

warranted the canned dog food Products.

      7.     In conjunction with each sale, Defendant marketed, advertised, and

warranted that the Products were fit for the ordinary purpose for which such goods

are used, consumption by household dogs, and were free from defects.

      8.     Defendant produces the canned dog food Products intending that

consumers will purchase the Products, regardless of the brand or label name, place

of purchase, or the location where dogs actually consume them.

      9.     The canned dog food Products were intended to be placed in the

stream of commerce and distributed, offered for sale, and sold to Plaintiffs and the

Class members in Florida and the United States and fed to their pet dogs.

      10.    As a result of the defective Products, Plaintiffs and the Class members

have suffered damages including, but not limited to, the fact they have incurred

substantial veterinary bills, suffered injury to and/or death of their pets, and

                                           4
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            7 of 36
                                                                 5 of 34




purchased and/or own canned dog food Products that they would not otherwise

have bought had they known the Products were defective.

      11.    Defendant knows and has admitted that the Products are defective and

that they have caused injury, illness, and death to household pet dogs.

      12.    On or about January 31, 2019, Defendant initiated a voluntary recall

of the Products. (U.S. FOOD & DRUG ADMIN., Hill’s Pet Nutrition Voluntarily

Recalls Select Canned Dog Food for Excessive Vitamin D (Jan. 31, 2019),

https://www.fda.gov/Safety/Recalls/ucm630232.htm.)

      13.    The recall involves about 675,000 cases of canned dog food. (Kate

Gibson, Pet owners report dog deaths from recalled food on social media,

WWW.CBSNEWS.COM (updated        Feb. 8, 2019 11:55 AM), https://goo.gl/G61Lgo.)

      14.    Defendant knew before January 31, 2019, that the Products, or some

of them, contained dangerously high levels of vitamin D.

                                     PARTIES

      15.    Plaintiffs Michael and Jodi Russell, husband and wife, are residents of

Gulf Breeze, Florida, in Santa Rosa County.

      16.    Defendant Hill’s Pet Nutrition, Inc., is a corporation organized under

the laws of Delaware. Defendant Hill’s Pet Nutrition, Inc.’s principal place of

business is located at 400 Southwest 8th Street, Topeka, Kansas 66603.




                                         5
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            8 of 36
                                                                 6 of 34




                          JURISDICTION AND VENUE

      Jurisdiction

      17.    This Court has personal jurisdiction over Defendant for reasons

including but not limited to the following: Plaintiffs’ claims arise out of

Defendant’s conduct within Florida, including but not limited to Defendant’s

conduct of selling the defective canned dog food Products to veterinarians and

other consumers throughout Florida, including to Plaintiffs, who purchased the

defective canned dog food in this district and whose losses were suffered here.

      18.    This Court has original subject-matter jurisdiction over this proposed

class action pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119

Stat. 4 (codified in scattered sections of Title 28 of the United States Code), under

28 U.S.C. § 1332(d), which provides for the original jurisdiction of the federal

district courts over “any civil action in which the matter in controversy exceeds the

sum or value of $5,000,000, exclusive of interest and costs, and [that] is a class

action in which . . . any member of a class of plaintiffs is a citizen of a State

different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Because the proposed

Class Plaintiffs seek to represent includes residents from throughout the United

States, the Class necessarily includes citizens from States other than the States of

which Defendant is a citizen, Delaware and Kansas. Further, Plaintiff alleges the

matter in controversy exceeds $5,000,000.00 in the aggregate, exclusive of interest

                                           6
     CaseCase
          3:19-cv-00395-MCR-CJK
              MDL No. 2887 Document
                                Document
                                    1-7 Filed
                                         1 Filed
                                              02/20/19
                                                  02/11/19
                                                        PagePage
                                                             9 of 36
                                                                  7 of 34




and costs. Finally, “the number of members of all proposed plaintiff classes in the

aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).

       Venue

       19.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred

within this district. Plaintiffs purchased the Products in this district and their

household pets consumed the Products and received resulting veterinary care in

this district. Numerous other Class members also purchased the Products in this

district for consumption by their pets. Defendant caused the Products to be offered

for sale and sold to the public, including Plaintiffs, in this district.

                         SUBSTANTIVE ALLEGATIONS

                  Defendant and the Defective Pet Food Products

       20.    Hill’s holds itself out to the public as a producer of safe, nutritious,

and high-quality pet food, including canned dog food.

       21.    Defendant’s business includes manufacturing, producing, distributing,

or selling dog food under various brands, including “Prescription Diet,” “Science

Diet,” and “Ideal Balance.”

       22.    Defendant produces hundreds of thousands of containers of canned

dog food products for sale throughout the United States each year, a substantial

proportion of which are sold or offered for sale in Florida.

                                             7
        Case
           Case
             3:19-cv-00395-MCR-CJK
                MDL No. 2887 Document
                                   Document
                                      1-7 Filed
                                            1 Filed
                                                02/20/19
                                                     02/11/19
                                                          PagePage
                                                               10 of836
                                                                      of 34




         23.   Hill’s makes numerous express warranties about the quality of its

canned dog food and its manufacturing facilities.

         24.   For example, Hill’s encourages consumers to “trust the Hill’s

standard” and states that the company has a “proven commitment to quality and

safety.” (Hill’s Pet Nutrition, Inc., Quality & Safety, WWW.HILLSPET.COM (2019),

https://www.hillspet.com/about-us/quality-and-safety.)

         25.   Defendant’s website states that “[m]ore than 220 veterinarians, food

scientists, technicians and Ph.D. nutritionists at Hill’s develop all of Hill’s pet

foods to meet the needs of your pets.” (Id.)

         26.   Defendant’s website claims:

         We only accept ingredients from suppliers whose facilities meet
         stringent quality standards and who are approved by Hill’s.

         Not only is each ingredient examined to ensure its safety, we also
         analyze each product’s ingredient profile for essential nutrients to
         ensure your pet gets the stringent, precise formulation they need.

(Id.)

         27.   Defendant’s website also claims:

         We conduct final safety checks daily on every Hill’s pet food product
         to help ensure the safety of your pet’s food.

         Additionally, all finished products are physically inspected and tested
         for key nutrients prior to release to help ensure your pet gets a
         consistent product bag to bag.

(Id.)

                                            8
    Case
       Case
         3:19-cv-00395-MCR-CJK
            MDL No. 2887 Document
                               Document
                                  1-7 Filed
                                        1 Filed
                                            02/20/19
                                                 02/11/19
                                                      PagePage
                                                           11 of936
                                                                  of 34




      28.    Hill’s intended for dog owners to believe its statements and trust that

its canned dog food is of first-rate quality.

      29.    Hill’s has a documented history of marketing through the veterinary

community. (See Tara Parker-Pope, Colgate Gives Doctors Treats for Plugging Its

Food Brands, WWW.WSJ.COM (updated Nov. 3, 1997 9:06 a.m. ET),

https://www.wsj.com/articles/SB878509979865406000.)

      30.    Due to consumer perception the Defendant’s pet food products are of

high quality, they are priced at a premium compared to other pet food products.

(See id.)

      31.    As stated above, on or about January 31, 2019, Defendant initiated a

voluntary recall of the Products. (U.S. FOOD & DRUG ADMIN., Hill’s Pet Nutrition

Voluntarily Recalls Select Canned Dog Food for Excessive Vitamin D (Jan. 31,

2019), https://www.fda.gov/Safety/Recalls/ucm630232.htm.)

      32.    Notices of the recall posted to Defendant’s Facebook and Twitter

pages were overwhelmed with replies from distressed pet owners, many of whom

claimed their dogs had gotten extremely sick or died after consuming the food.

(Michael Brice-Saddler, A dog food company recalled its products, but these

grieving pet owners say it’s too late, WASHINGTONPOST.COM (Feb. 4, 2019),

https://goo.gl/bfbcx2.) Some of the distressed pet owners said their vets had

prescribed Defendant’s Products to them. (Id.) Others said they had paid thousands

                                            9
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            12 of10
                                                                  36of 34




in medical bills as a result of the accompanying illness. (Id.; see also Hill’s Pet

Nutrition, FACEBOOK.COM (Jan. 31, 2019 8:42 AM), https://goo.gl/t2J9X2; Hill’s

Pet Nutrition, TWITTER.COM (Jan. 31. 2019 8:43 AM), https://twitter.com/HillsPet.)

      33.    The defective canned dog food Products contain elevated levels of

vitamin D.

      34.    Excessive vitamin D intake can poison dogs and cause them to

experience serious health issues and death.

      35.    Excessive vitamin D intake by a dog increases calcium, which is

harmful to dogs’ kidneys.

      36.    Symptoms of excessive vitamin D intake by a dog may include:

                   vomiting,
                   weakness,
                   depression,
                   loss of appetite,
                   increased thirst (polydipsia),
                   increased urination (polyuria),
                   dark tarry feces containing blood,
                   blood in vomit,
                   loss of weight,
                   constipation,
                   seizures,
                   muscle tremors,
                   abdominal pain,
                   excessive drooling, and
                   joint issues.

      37.    Vitamin D toxicity is an emergency that requires immediate treatment

and hospitalization.
                                          10
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            13 of11
                                                                  36of 34




      38.    Treating dogs with vitamin D toxicity is an expensive and laborious

process often involving prolonged hospitalization.

      39.    Because Defendant’s recall involves about 675,000 cases of canned

dog food, Plaintiffs believe Defendant has sold hundreds of thousands of defective

Products nationwide.

      40.    Defendant manufactured, marketed, advertised, warranted, and sold,

either directly or through its authorized distribution channels, the Products that

caused Plaintiffs’ and the Class members’ damages. Plaintiffs and the Class have

been or will be forced to pay for damage caused by the defect in the Products.

                     Factual Allegations Related to Plaintiffs

      41.    Plaintiffs’ dog Stella—a dachshund—was a rescue dog Plaintiffs

adopted in Gainesville, Florida.

      42.    Plaintiffs have eight rescue dogs other than Stella.

      43.    Prior to ingesting the defective canned dog food Product, Stella was in

good health and had normal blood work, including normal renal function.

      44.    On January 10, 2019, Stella had stomach problems, and Mr. Russell

thought she was dehydrated. Mr. Russell took Stella to their family’s veterinarian,

who said Stella had pancreatitis. Stella stayed with the vet for two days and was

discharged on January 12, 2019.




                                          11
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            14 of12
                                                                  36of 34




      45.    The veterinarian performed blood work (which showed normal renal

function) and said Stella needed prescription dog food, which the vet already had

been feeding Stella during her stay.

      46.    Plaintiffs paid $17.22 for six cans of Hill’s Prescription Diet i/d

Canine 13oz.

      47.    Plaintiffs hand-fed Stella 1-2 tablespoons of Hill’s Prescription Diet

i/d Canine every two hours to start with and then 2-3 tablespoons every two hours

thereafter. Plaintiffs fed her all six cans. Plaintiffs did not keep the cans because

they were unaware the food was defective and would cause Stella’s death.

      48.    None of Plaintiffs’ other eight rescue dogs ate any of the Hill’s food.

      49.    Stella eventually stopped eating. She had frequent urination, vomiting,

excessive thirst, and seemed disoriented.

      50.    On January 26, 2019, Plaintiffs returned Stella to their vet, who ran a

blood panel and called Plaintiffs to ask whether there was any chance Stella had

been poisoned. The veterinarian advised that Stella had extremely high vitamin D

levels; that she was in total kidney failure; that she was suffering; and that she

would need to be euthanized.

      51.    Stella was euthanized on January 26, 2019, due to acute renal failure.

      52.    As set forth above, on or about January 31, 2019, Defendant

announced the recall of the canned dog food Products.

                                          12
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            15 of13
                                                                  36of 34




      53.    Plaintiffs first became aware of the recall after Stella’s death when

Mrs. Russell saw a newscast about the recall and realized the connection between

Stella ingesting the Product, her physical symptoms, and her ultimate kidney

failure and death.

      54.    Defendant notified the Plaintiffs’ veterinarian’s office of the recall on

February 5, 2019.

      55.    Mr. Russell spoke with the family vet on February 8, 2019, and was

advised that, in the veterinarian’s opinion, ingestion of the Product was most likely

the cause of Stella’s kidney failure. The veterinarian pointed out that the blood

work performed before Stella ingested the Product showed normal renal function;

but after ingesting the Product over many days Stella went into renal failure.

      56.    Prior to the recall, Defendant never warned Plaintiffs or any other

Class members that the Products would cause their dogs to have health problems.

      57.    Prior to the recall, Defendant never warned veterinarians that the

Products would cause dogs to have health problems.

      58.    The Food and Drug Administration has posted recalls for dog food

with elevated, or potentially elevated, levels of vitamin D from at least eight other

brands, since early November, 2018. (Kate Gibson, Pet owners report dog deaths

from recalled food on social media, WWW.CBSNEWS.COM (updated Feb. 8, 2019

11:55 AM), https://goo.gl/G61Lgo.)

                                          13
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            16 of14
                                                                  36of 34




      59.       The eight other brands share a common contract manufacturer with

Defendant. (Id.)

      60.       Defendant knew or should have known about the risks of injury,

illness, or death posed by the defective Products before Plaintiffs fed the Products

to their dog.

      61.       As a result of their purchases of the Products, as set forth above,

Plaintiffs and the Class members have suffered and will suffer damages, including

consequential and incidental damages, such as the loss and disability of their

household pets; costs of purchasing the defective Products; costs of replacing the

defective Products with a safe pet food (including sales tax or similar taxes);

incidental transaction costs associated with purchasing safe, non-contaminated pet

food and/or in securing a refund for the Product; and all costs associated with

obtaining veterinary care for pets who ingested the defective Product including in

some instances, the cost of euthanizing their pets.

                          CLASS ACTION ALLEGATIONS

      62.       Pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil

Procedure, Plaintiffs bring this action on behalf of a proposed class defined as

follows:

      The Injunctive Relief Class. All persons in the United States who
      purchased, or incurred damages by using, the Products.


                                            14
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            17 of15
                                                                  36of 34




      Plaintiffs ask the Court to adjudicate only liability, declaratory relief,
      and injunctive relief through the Injunctive Relief Class. The
      Injunctive Relief Class does not seek any form of monetary relief.

      Excluded from the Injunctive Relief Class are: (a) Defendant,
      Defendant’s board members, executive-level officers, and attorneys,
      and immediately family members of any of the foregoing persons; (b)
      governmental entities; (c) the Court, the Court’s immediate family,
      and the Court staff; and (d) any person that timely and properly
      excludes himself or herself from the Class in accordance with Court-
      approved procedures.

      63.   Additionally, pursuant to Rule 23(a) and (b)(3), Plaintiffs bring this

action on behalf of a proposed class defined as follows:

      The Monetary Relief Class. All persons in the United States who
      purchased, or incurred damages by using, the Products.

      Plaintiffs ask the Court to adjudicate all remedies through the
      Monetary Relief Class.

      Excluded from the Monetary Relief Class are: (a) Defendant,
      Defendant’s board members, executive-level officers, and attorneys,
      and immediately family members of any of the foregoing persons; (b)
      governmental entities; (c) the Court, the Court’s immediate family,
      and the Court staff; and (d) any person that timely and properly
      excludes himself or herself from the Class in accordance with Court-
      approved procedures.

      64.   Additionally, pursuant to Rule 23(a) and (b)(3), Plaintiffs bring this

action on behalf of a proposed subclass defined as follows:

      The Florida Subclass. All persons in Florida who purchased, or
      incurred damages by using, the Products.

      Plaintiffs ask the Court to adjudicate all remedies through the
      Monetary Relief Class.

                                          15
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            18 of16
                                                                  36of 34




      Excluded from the Monetary Relief Class are: (a) Defendant,
      Defendant’s board members, executive-level officers, and attorneys,
      and immediately family members of any of the foregoing persons; (b)
      governmental entities; (c) the Court, the Court’s immediate family,
      and the Court staff; and (d) any person that timely and properly
      excludes himself or herself from the Class in accordance with Court-
      approved procedures.

      65.    Collectively, the Injunctive Relief Class, the Monetary Relief Class,

and the Florida Subclass are the “Class.”

      66.    Plaintiffs reserve the right to alter the Class definitions as they deem

necessary at any time to the full extent that the Federal Rules of Civil Procedure,

the Local Rules of the United States District Court for the Northern District of

Florida, and applicable precedent allow.

      67.    Certification of Plaintiffs’ claims for class-wide treatment is

appropriate because Plaintiffs can prove the elements of the claims on a class-wide

basis using the same evidence as individual Class members would use to prove

those elements in individual actions alleging the same claims.

      68.    Numerosity; Rule 23(a)(1): The size of the Class is so large that

joinder of all Class members is impracticable. Due to the nature of Defendant’s

business and the size of recent recall (about 675,000 cases of the Products),

Plaintiffs believe there are hundreds or thousands of Class members geographically

dispersed throughout the United States.




                                           16
   CaseCase
        3:19-cv-00395-MCR-CJK
            MDL No. 2887 Document
                              Document
                                  1-7 Filed
                                       1 Filed
                                            02/20/19
                                                02/11/19
                                                      PagePage
                                                           19 of17
                                                                 36of 34




      69.   Existence and Predominance of Common Questions of Law and Fact;

Rule 23(a)(2), (b)(3): There are questions of law and fact common to the Class.

These questions predominate over any questions affect only individual Class

members. Common legal and factual questions include but are not limited to:

            a.     whether Defendant sold pet food Products that were recalled or
                   subject to a recall;

            b.     whether Defendant advertised, represented, or held itself out as
                   producing or manufacturing pet food Products that were safe
                   for pets to consume;

            c.     whether Defendant expressly warranted the Products;

            d.     whether Defendant purported to disclaim any express warranty;

            e.     whether Defendant purported to disclaim any implied warranty;

            f.     whether any limitation on warranty fails to meet its essential
                   purpose;

            g.     whether Defendant intended for Plaintiff, the Class members,
                   and others to purchase the Products;

            h.     whether Defendant intended or foresaw that Plaintiff, the Class
                   members, and others would feed the Products to their pets;

            i.     whether Defendant recalled the pet food Products;

            j.     whether and in what manner Defendant was negligent in
                   manufacturing or processing the Products;

            k.     whether using the Products as intended (to feed pets) resulted in
                   injury or damages to the Class members;

            l.     whether Defendant’s negligence proximately caused loss,
                   injury, or damages to the Class members;
                                        17
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            20 of18
                                                                  36of 34




             m.     whether the Class members suffered direct losses or damages;

             n.     whether the Class members suffered indirect losses or damages;

             o.     whether the Class members are entitled to actual or other forms
                    of damages and other monetary relief; and

             p.     whether the Class members are entitled to equitable relief,
                    including but not limited to injunctive relief and equitable
                    restitution.

      70.    Defendant engaged in a common course of conduct in contravention

of the laws Plaintiffs seek to enforce individually and on behalf of the Class

members. Similar or identical violations of law, business practices, and injuries are

involved. Individual questions, if any, pale by comparison, in both quality and

quantity, to the numerous common questions that dominate this action. Moreover,

the common questions will yield common answers that will substantially advance

the resolution of the case.

      71.    Typicality; Rule 23(a)(3): Plaintiffs’ claims are typical of the claims

of the Class members because Defendant injured all Class members through the

uniform misconduct described herein; all Class members suffered injury due to

Defendant’s defective canned dog food Products; and Plaintiffs seek the same

relief as the Class members.

      72.    Furthermore, there are no defenses available to Defendant that are

unique to Plaintiffs.

                                         18
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            21 of19
                                                                  36of 34




      73.    Adequacy of Representation; Rule 23(a)(4): Plaintiffs are fair and

adequate representatives of the Class because Plaintiffs’ interests do not conflict

with the Class members’ interests. Plaintiffs will prosecute this action vigorously

and are highly motivated to seek redress against Defendant. Furthermore, Plaintiffs

have selected competent counsel that are experienced in class action and other

complex litigation. Plaintiffs and their counsel are committed to prosecuting this

action vigorously on behalf of the Class and have the resources to do so.

      74.    Injunctive or Declaratory Relief; Rule 23(b)(2): The requirements for

maintaining a class action pursuant to Rule 23(b)(2) are met, as Defendant has

acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive relief or corresponding declaratory relief with

respect to the Class as a whole.

      75.    Superiority; Rule 23(b)(3): The class action mechanism is superior to

other available means for the fair and efficient adjudication of this controversy for

reasons including but not limited to the following:

             a.    The damages individual Class members suffered are small
                   compared to the burden and expense of individual prosecution
                   of the complex and extensive litigation needed to address
                   Defendant’s conduct.

             b.    Further, it would be virtually impossible for the Class members
                   individually to redress effectively the wrongs done to them.
                   Even if Class members themselves could afford such individual
                   litigation, the court system could not. Individualized litigation
                   would unnecessarily increase the delay and expense to all
                                         19
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            22 of20
                                                                  36of 34




                   parties and to the court system and presents a potential for
                   inconsistent or contradictory rulings and judgments. By
                   contrast, the class action device presents far fewer management
                   difficulties, allows the hearing of claims which might otherwise
                   go unaddressed because of the relative expense of bringing
                   individual lawsuits, and provides the benefits of single
                   adjudication, economies of scale, and comprehensive
                   supervision by a single court.

             c.    The prosecution of separate actions by individual Class
                   members would create a risk of inconsistent or varying
                   adjudications, which would establish incompatible standards of
                   conduct for Defendant.

             d.    The prosecution of separate actions by individual Class
                   members would create a risk of adjudications with respect to
                   them that would, as a practical matter, be dispositive of the
                   interests of other Class members not parties to the adjudications
                   or that would substantively impair or impede their ability to
                   protect their interests.

      76.    Notice: Plaintiffs and their counsel anticipate that notice to the

proposed Class will be effectuated through recognized, Court-approved notice

dissemination methods, which may include United States mail, electronic mail,

Internet postings, and/or published notice.

                                      CLAIMS

        COUNT I: Breach of Implied Warranty on Behalf of the Class

      77.    Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      78.    Plaintiffs bring this claim for breach of implied warranty against

Defendant on behalf of the Class, all of whom were reasonably foreseeable users

of the Products.
                                          20
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            23 of21
                                                                  36of 34




      79.       Defendant manufactured, marketed, sold, and distributed the Products.

      80.       At the time Defendant marketed, sold, and distributed the Products,

Defendant knew of the purpose for which the Products were intended and

impliedly warranted that the Products were of merchantable quality and safe and fit

for such use.

      81.       Plaintiffs and the Class members reasonably relied upon the skill,

superior knowledge, and judgment of Defendant as to whether the Products were

of merchantable quality and safe and fit for their intended use.

      82.       Plaintiffs and the Class members could not have known about the

risks associated with the Products until after ingestion by their pets.

      83.       Contrary to Defendant’s implied warranty, the Products were not of

merchantable quality and were not safe or fit for their intended use.

      84.       As a direct and proximate result of Defendant’s breach of implied

warranty, Plaintiffs and the Class members suffered damages as alleged herein.

      85.       Therefore, Plaintiffs pray for relief as set forth below.

        COUNT II: Breach of Express Warranty on Behalf of the Class

      86.       Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      87.       Plaintiffs bring this claim for breach of express warranty against

Defendant on behalf of the Class.




                                             21
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            24 of22
                                                                  36of 34




      88.       Defendant expressly warranted to Plaintiffs and the Class members

that the Products were safe for consumption by pets.

      89.       The Products did not conform to these express representations

because the Products are not safe and cause serious side effects in dogs, including

illness and death.

      90.       As a direct and proximate result of Defendant’s breaches of its

express warranties to Plaintiffs and the Class members, and as the direct and legal

result of the defect condition of the Products as manufactured and/or supplied by

Defendant, and other wrongdoing of Defendant described herein, Plaintiffs and the

Class members suffered damages.

      91.       Therefore, Plaintiffs pray for relief as set forth below.

                    COUNT III: Negligence on Behalf of the Class

      92.       Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      93.       Plaintiffs bring this claim for negligence against Defendant on behalf

of the Class.

      94.       Plaintiffs and the Class, as dog owners, were within the foreseeable

zone of risk of injury or other losses in the event Defendants Products were

defective or contaminated or otherwise negligently formulated, manufactured or

produced, which risks Defendant knew or should have known.




                                             22
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            25 of23
                                                                  36of 34




       95.   Defendant owed Plaintiffs and the Class members a duty to offer only

safe, non-contaminated products for consumption by Plaintiffs’ and the Class

members’ household pets.

       96.   Through its failure to exercise due care, Defendant breached this duty

by producing, processing, manufacturing, and offering for sale the Products in a

defective condition that was unhealthy and injurious to Plaintiffs’ and the Class

members’ pets.

       97.   Additionally, Defendant breached its duty of care to Plaintiffs and the

Class members by failing to use sufficient quality control, perform adequate

testing, proper manufacturing, production, or processing, and by failing to take

sufficient measures to prevent the Products from being offered for sale, sold, or fed

to pets.

       98.   Defendant knew, or in the exercise of reasonable care should have

known, that the Products presented an unacceptable risk of harm to the pets of

Plaintiffs and the Class members and would result in damage that was foreseeable

and reasonably avoidable.

       99.   As a direct and proximate result of Defendant’s negligence, Plaintiffs

and the Class members have suffered loss and damages.

       100. Therefore, Plaintiffs pray for relief as set forth below.




                                          23
       CaseCase
            3:19-cv-00395-MCR-CJK
                MDL No. 2887 Document
                                  Document
                                      1-7 Filed
                                           1 Filed
                                                02/20/19
                                                    02/11/19
                                                          PagePage
                                                               26 of24
                                                                     36of 34




            COUNT IV: Strict Product Liability on Behalf of the Class
                               (Design Defect)

         101. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

         102. Plaintiffs bring this claim for strict product liability design defect

against Defendant on behalf of the Class.

         103. Defendant is the producer, manufacturer, and/or distributor of the

Products.

         104. Defendant’s Products left Defendant’s possession in an unreasonably

dangerous condition.

         105. Defendant’s products reached Plaintiffs and the Class members

without substantial change in condition, as expected.

         106. The Products, which, among other potential defects, contained toxic

levels of vitamin D, were in an unreasonably dangerous condition because (a) they

failed to perform as safely as an ordinary consumer would expect when used as

intended or when used in a manner reasonably foreseeable to Defendant; and (b)

because the foreseeable risks of using the Products outweighed the benefits of their

use.

         107. Plaintiffs and the Class members used the products as intended and in

a manner reasonably foreseeable to Defendant.




                                            24
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            27 of25
                                                                  36of 34




      108. As the direct and foreseeable result of the defective condition of the

Products as produced, manufactured, and/or distributed by Defendant, Plaintiffs

and the Class members suffered damages.

      109. Therefore, Plaintiffs pray for relief as set forth below.

            COUNT V: Strict Product Liability on Behalf of the Class
                          (Manufacturing Defect)

      110. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      111. Plaintiffs bring this claim for strict product liability (manufacturing

defect) against Defendant on behalf of the Class.

      112. Defendant is the producer, manufacturer, and/or distributor of the

Products.

      113. Defendant’s Products left Defendant’s possession in an unreasonably

dangerous condition.

      114. Defendant’s products reached Plaintiffs and the Class members

without substantial change in condition, as expected.

      115. The Products were unreasonably dangerous because they were

different from their intended design and failed to perform as safely as the intended

design would have performed.

      116. The Products failed to perform as safely as their intended design

because, among other potential defects, the Products contained toxic levels of

vitamin D.
                                         25
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            28 of26
                                                                  36of 34




      117. Plaintiffs and the Class members used the products as intended and in

a manner reasonably foreseeable to Defendant.

      118. As the direct and foreseeable result of the defective condition of the

Products as manufactured, Plaintiffs and the Class members suffered damages.

      119. Therefore, Plaintiffs pray for relief as set forth below.

             COUNT VI: Strict Product Liability on Behalf of the Class
                           (Failure to Warn)

      120. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      121. Plaintiffs bring this claim for strict product liability against Defendant

on behalf of the Class.

      122. Defendant is the producer, manufacturer, and/or distributor of the

Products.

      123. The foreseeable risks of harm from the Products could have been

reduced or avoided had Defendant provided reasonable and timely instructions or

warnings.

      124. Defendant’s failure to provide reasonable and timely instructions or

warnings rendered the Products unreasonably dangerous.

      125. As the direct and foreseeable result of the Defendant’s failure to

provide reasonable and timely instructions or warnings, thus rendering the

Products defective, Plaintiffs and the Class members suffered damages.

      126. Therefore, Plaintiffs pray for relief as set forth below.
                                         26
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            29 of27
                                                                  36of 34




         COUNT VII: Negligent Failure to Warn On Behalf of the Class

        127. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

        128. Plaintiffs bring this claim for negligence against Defendant on behalf

of the Class.

        129. At all times relevant to this Complaint, Plaintiffs and the Class, as dog

owners, were within the foreseeable zone of risk of injury or other losses if

Defendant failed to give appropriate warnings of the particular risks of using the

Products, which risks Defendant knew or should have known.

        130. Defendant owed Plaintiffs and the Class members a duty to give

appropriate warnings of the particular risks of using the Products, which risks

Defendant knew or should have known.

        131. Defendant breached this duty by failing to warn of the risks particular

to the Products, including the risk of toxicity to Plaintiffs’ and the Class members’

pets.

        132. As the direct and foreseeable result of the Defendant’s negligent

failure to give these appropriate warnings, Plaintiffs and the Class members

suffered damages.

        133. Therefore, Plaintiffs pray for relief as set forth below.




                                           27
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            30 of28
                                                                  36of 34




  COUNT VIII: Deceptive & Unfair Trade Practices On Behalf of the Class

      134. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      135. Plaintiffs bring this claim for deceptive and unfair trade practices

against Defendant on behalf of the Class.

      136. Defendants have engaged in deceptive acts and unfair practices that

have caused actual damages to Plaintiffs and the Class.

      137. Section 501.204(1), Fla. Stat., makes unlawful “unfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or

practices in the conduct of any trade or commerce.”

      138. Selling, distributing, and introducing the Products in interstate

commerce are “consumer transaction[s]” within the meaning and scope of the

Florida Deceptive and Unfair Trade Practices Act. (FDUTPA).

      139. Plaintiffs and the Class members are “consumers” as defined by §

501.203, Fla. Stat.

      140. The Products are goods within the meaning and scope of FDUTPA

and Defendant is engaged in trade or commerce within the meaning and scope of

FDUTPA in connection with the sale and distribution of the Products.

      141. Defendants have violated FDUTPA by engaging in the deceptive acts

and unfair practices described above and incorporated into this count, which are

unconscionable and injurious to consumers, and which include Defendant’s failure

                                         28
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            31 of29
                                                                  36of 34




to properly test and inspect the Products before releasing them into the stream of

commerce and Defendant’s failure to provide adequate, appropriate or timely

warnings of the dangers posed by the Products.

      142. An objectively reasonable person would have been deceived by

Defendants’ acts and unfair practices.

      143. Plaintiff and the Class have sustained actual damages as a result of

Defendants’ deceptive acts and unfair practices, which violate FDUTPA.

Damages include at least those identified in ¶ 61 above.

      144. Pursuant to §§501.211(2) and 501.2105, Fla. Stat., Plaintiffs and the

Class demand damages, attorneys’ fees and costs, and any other equitable and legal

relief to which they may be entitled.

      145. Plaintiff’s claims under FDUTPA are representative of similar claims

available to non-Florida Class members under the laws of other states, which also

are amenable to further sub-class treatment, particularly where the counterpart laws

require no showing of reliance or, like Florida, employ an objective reliance

standard. Such laws may include, but are not limited to: Ala. Code §§ 8-19-1 et

seq.; Alaska Stat. § 45.50.471; Ariz. Rev. Stat. Ann. §§ 44-1521 et seq.; Ark. Code

Ann. § 4-8-01, et seq.; Cal. Civil Code §§ 1770 et seq. and Cal. Bus. & Prof. Code

§§ 17200 et seq.; Colo. Rev. Stat. §§ 6-1-05 et seq.; Conn. Gen. Stat. Ann. §§ 42-

110a et seq.; Del. Code Ann. Tit. 6 §§ 2511 et seq. & 2531 et seq.; D.C. Code Ann.

                                         29
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            32 of30
                                                                  36of 34




§§ 28-3901 et seq.; Ga. Code Ann. §§ 10-1-372 and 10-1-420; Haw. Rev. Stat. §§

480-1 et seq.; Idaho Code §§ 48-601 et seq.; 815 Ill. Comp. Stat. 505/1 et seq.; Ind.

Code Ann. 24-5-0.5-3; Iowa Code § 714.16; Kan. Stat. Ann. §§ 50-623 et seq.; Ky.

Rev. Stat. Ann. § 367.170; La. R.S. §§ 1401 et seq.; Me. Rev. Stat. Ann tit. 5, §§

205-A et seq.; Md. Code Ann., Com. Law §§ 13-301 et seq.; Mass. Ge. Laws ch.

93A, §§ 1 et seq.; Mich. Comp. Laws Ann. §§ 445.901 et seq.; Minn. Stat. §§

325D.44 et seq.; Miss. Code Ann. §§ 75-24-1 et seq.; Mo. Ann. Stat. §§ 407.010 et

seq.; Mont. Code Ann. §§ 30-14-101 et seq.; Neb. Rev. Stat. Ann. §§ 59-1601 et

seq.; Nev. Rev. Stat. Ann. §§ 598.0903 et seq.; N.H. Rev. Stat. Ann. §§ 358-A:1 et

seq.; N.J. Stat. Ann. §§ 56:8-1 et seq.; N.M. Stat. Ann. §§ 57-12-1 et seq.; N.Y.

Gen. Bus. Law §§ 349 et seq. and 350-e et seq.; N.C. Gen. Stat. §§ 75-1 et seq.;

N.D. Cent. Code §§ 51-12-01 et seq. and 51-15-01 et seq.; Ohio Rev. Code Ann.

§§ 1345.01 et seq.; Okla Stat. Ann. Tit. 15, §§ 751 et seq.; Or. Rev. Stat. §§

646.605 et seq.; 73 Pa. Cons. Stat. §§ 201-1 et seq.; R.I. Gen. Laws §§ 6-13.1-1 et

seq.; S.C. Code Ann. §§ 39-5-10 et seq.; S.D. Codified Laws §§ 37-24-1 et seq.;

Tenn. Code Ann. § 47-18-109(a)(1); Tex. Bus. & Com. Code Ann. §§ 17.41 et

seq.; Utah Code Ann. §§ 13-11-1 et seq.; Vt. Stat. Ann. Tit. 9, §§ 2453 et seq.; Va.

Code Ann. §§ 59.1-196 et seq.; Wash Rev. Code Ann. §§ 19.86.010 et seq.; W. Va.

Code 46A-6-101 et seq.; Wis. Stat. Ann. § 100.18; and Wyo. Stat. Ann. §§ 40-12-

101 et seq.

                                         30
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            33 of31
                                                                  36of 34




      146. Therefore, Plaintiffs pray for relief as set forth below.

            COUNT IX: Unjust Enrichment On Behalf of the Class

      147. Plaintiffs reallege and incorporate by reference ¶¶ 20-76 above.

      148. Plaintiffs bring this claim for unjust enrichment against Defendant on

behalf of the Class.

      149. As a direct, proximate, and foreseeable result of Defendant’s acts and

otherwise wrongful conduct, Plaintiffs and the Class members conferred a benefit

on Defendant and consequently suffered damages. Defendant profited and

benefited from the sale of the Products, even as the Products caused Plaintiffs and

the Class members to incur damages.

      150. Defendant voluntarily accepted and retained these profits and benefits,

derived from Plaintiffs and the Class members, with full knowledge and awareness

that as a result of Defendant’s wrongdoing, consumers including Plaintiffs and the

Class members were not receiving Products of the quality, nature, fitness, or value

that had been represented by Defendant or that reasonable consumers expected.

Plaintiffs and the Class members purchased pet food that they expected would be

safe and healthy for their pets and instead have now had to endure the serious

injury, illness, hospitalization, and/or death of their beloved pets.



      151. Defendant continues to possess monies paid by Plaintiffs and the

                                           31
    CaseCase
         3:19-cv-00395-MCR-CJK
             MDL No. 2887 Document
                               Document
                                   1-7 Filed
                                        1 Filed
                                             02/20/19
                                                 02/11/19
                                                       PagePage
                                                            34 of32
                                                                  36of 34




Class members to which Defendant is not entitled.

      152. Under the circumstances it would be inequitable for Defendants to

retain the benefits conferred upon it and Defendant’s retention of these benefits

violates fundamental principles of justice, equity, and good conscience.

      153. Plaintiffs and the Class members hereby seek the disgorgement and

restitution of Defendant’s wrongful profits, revenue, and benefits, to the extent,

and in the amount, deemed appropriate by the Court, and such other relief as the

Court deems just and proper to remedy Defendant’s unjust enrichment.

      154. Therefore, Plaintiffs pray for relief as set forth below.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of the members of the

Class, respectfully request the Court to enter an Order:

      A.     certifying the proposed Class under Federal Rule of Civil Procedure

23(a), (b)(2), and (b)(3), as set forth above;

      B.     declaring that Defendant is financially responsible for notifying the

Class members of the pendency of this suit;

      C.     declaring that Defendant has committed the violations of law alleged

herein;



      D.     providing for any and all injunctive relief the Court deems

                                           32
      CaseCase
           3:19-cv-00395-MCR-CJK
               MDL No. 2887 Document
                                 Document
                                     1-7 Filed
                                          1 Filed
                                               02/20/19
                                                   02/11/19
                                                         PagePage
                                                              35 of33
                                                                    36of 34




appropriate;

        E.     awarding monetary damages, including but not limited to any

compensatory, incidental, or consequential damages in an amount that the Court or

jury will determine, in accordance with applicable law;

        F.     providing for any and all equitable monetary relief the Court deems

appropriate;

        G.     awarding punitive or exemplary damages in accordance with proof

and in an amount consistent with applicable precedent;

        H.     awarding Plaintiffs their reasonable costs and expenses of suit,

including attorneys’ fees;

        I.     awarding pre- and post-judgment interest to the extent the law allows;

and

        J.     providing such further relief as this Court may deem just and proper.



                           DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs

hereby demand a trial by jury on all claims so triable.




Date: February 11, 2019              Respectfully submitted,

                                           33
CaseCase
     3:19-cv-00395-MCR-CJK
         MDL No. 2887 Document
                           Document
                               1-7 Filed
                                    1 Filed
                                         02/20/19
                                             02/11/19
                                                   PagePage
                                                        36 of34
                                                              36of 34




                            By: /s/ Matthew D. Schultz
                                Matthew D. Schultz (FBN 640328)
                                mschultz@levinlaw.com
                                William F. Cash, III (FBN 68443)
                                bcash@levinlaw.com
                                LEVIN, PAPANTONIO, THOMAS,
                                MITCHELL, RAFFERTY &
                                PROCTOR, P.A.
                                316 South Baylen Street, Suite 600
                                Pensacola, Florida 32503
                                Telephone: (850) 435-7140
                                Facsimile: (850) 436-6140

                                Michael R. Reese (pro hac vice to be filed)
                                mreese@reesellp.com
                                George V. Granade (pro hac vice to be
                                filed)
                                ggranade@reesellp.com
                                REESE LLP
                                100 West 93rd Street, 16th Floor
                                New York, New York 10025
                                Telephone: (212) 643-0500
                                Facsimile: (212) 253-4272

                                Counsel for Plaintiffs and the
                                Proposed Class




                                 34
